DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 1/28/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 1/28/2022 have been fully considered and they are persuasive.  Examiner notes that applicant has amended the claims to include the indicated allowable subject manner.
Allowable Subject Matter
Claims 1-2, 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art of Porm teaches 	A wind turbine farm comprising (See Fig 3):	a plurality of steerable wind turbines each having a turbine diameter (See Fig 1 and Para[0074]), , wherein each one of the plurality of fixed pair orientations corresponds with one of a plurality of prevailing wind directions (See Fig 3), and wherein the plurality of monopole wind tower pairs is placed in a plurality of fixed pair positions (See Fig 3).		With regards to Claims 1, 10, 16 , the prior art or any combination of prior art searched fails to teach the limitation of 	wherein the plurality of monopole wind tower pairs is placed in a plurality of fixed pair positions, and wherein the plurality of fixed pair positions comprises: a first fixed pair position oriented along a first axis; and a second fixed pair position oriented along a second axis and parallel with the first axis, wherein each of the pairs of the second fixed pair position are rotated 180 degrees with respect to the pairs in the first fixed pair position.  Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 2, 4-9 are allowed due to their dependency of Claim 1.	Claims 11-15 are allowed due to their dependency of Claim 10.	Claims 17-19 are allowed due to their dependency of Claim 16.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863